



ENBRIDGE INC.
2019 LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the Enbridge Inc. 2019 Long Term Incentive Plan (the “Plan”),
Enbridge Inc. (the “Company”) has granted to the participant listed below
(“Participant”) an award (the “Award”) of Restricted Stock Units (the “RSUs”),
as described in this Restricted Stock Unit Grant Notice (this “Grant Notice”),
subject to the terms and conditions of the Plan and the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”), both of which
are incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice will have the meanings given to them
in the Agreement, and if not defined in the Agreement, the meanings given to
them in the Plan.
Participant:
____
Grant Date:
____
Number of RSUs:
____
Term:
____
Maturity Date:
____
 
 



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement, effective as of the Grant Date.
Participant has reviewed the Plan, this Grant Notice and the Agreement in their
entireties, and acknowledges that the Company hereby advises Participant to
obtain the advice of counsel prior to executing this Grant Notice. Participant
fully understands and accepts all provisions of the Plan, this Grant Notice and
the Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Grant Notice or the Agreement. Participant agrees
that the Grant Notice, the Agreement and the Plan constitute the entire
agreement with respect to the Award.
Enbridge Inc.:
 
Participant:
 
 
 
By:
 
 
 
 
Signature
 
Signature
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 



Exhibit A
RESTRICTED STOCK UNIT AWARD AGREEMENT
Article I
GENERAL
1.1    Award of RSUs and Dividend Equivalents Units. (a) Subject to the terms
and conditions of this Agreement and the Plan, the Company has granted to
Participant, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), an award of RSUs as set forth in the Grant Notice. Each RSU
represents an unfunded, unsecured right to receive, subject to the terms of the
Plan and this Agreement, one fully paid and non-assessable Share from treasury
in accordance with Section 2.3; provided, however, that Participant will have no
right to any Share until such time, if ever, that an RSU has vested and become
settled hereunder.
(a)    In the event that any cash dividend is declared on Shares with a record
date that occurs during the Dividend Equivalent Period (as defined below), the
Participant will receive dividend equivalent rights in the form of additional
RSUs (the “Dividend Equivalent Units”) at the time such dividend is paid to the
Company’s shareholders. The number of Dividend Equivalent Units that the
Participant will receive at any such time will be equal to (1) the cash dividend
amount per Share times (2) the number of RSUs covered by the Participant’s Award
(and, unless otherwise determined by the Company, any Dividend Equivalent Units
previously credited under the Participant’s Award that have not been previously
settled through the delivery of Shares (or cash) prior to, such date), divided
by the Fair Market Value of one Share on the applicable dividend payment date;
provided, that, in the event the Dividend Reinvestment Plan is then in effect,
the number of Dividend Equivalent Units that the Participant will receive shall
instead be calculated in accordance with the methodologies (including any
discount feature) set forth therein, as determined by the Administrator in its
sole discretion. Each Dividend Equivalent Unit will constitute an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) one Share
(or, cash equal to the Fair Market Value thereof) in accordance with the Plan,
and will vest and be settled or paid at the same time, and subject to the same
terms and conditions, as the RSUs on which such Dividend Equivalent Unit was
accrued. “Dividend Equivalent Period” means the period commencing on the Grant
Date and ending on the last day on which Shares (or cash) are delivered to the
Participant with respect to the RSUs.
1.2    Nature of Award. The RSUs granted to Participant pursuant to the Grant
Notice and this Award are prospective in nature such that the Award is not in
respect of service rendered in a year prior to the year that includes the Grant
Date.
1.3    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.4    Defined Terms. Capitalized terms not specifically defined in this
Agreement will have the meanings specified in the Grant Notice or, if not
defined in the Grant Notice, in the Plan.
ARTICLE II    
VESTING, FORFEITURE AND SETTLEMENT
2.1    Vesting; Maturity Dates. (a) The RSUs will become vested on the Maturity
Date; provided, that except as otherwise set forth in Section 2.1(b), the
Participant is, as of the Maturity Date, and has been at all times since the
Grant Date, an Employee.
(a)    Accelerated Vesting.
(i)    CIC Termination. In the event that Participant has a Termination of
Service within two years following a Change in Control as a result of (1)
involuntary Termination of Service by the Company or a Subsidiary without Cause
or (2) Termination of Service by the Participant for Good Reason (in each case,
a “CIC Termination”), then all unvested RSUs shall automatically become 100%
vested on the Participant’s Termination of Service and be settled in accordance
with Section 2.3.
(ii)    Death or Disability. In the event that Participant has a Termination of
Service due to the Participant’s death or Disability, then all unvested RSUs
shall automatically become 100% vested on the Participant’s Termination of
Service and be settled in accordance with Section 2.3.
(iii)    Retirement. In the event that Participant has a Termination of Service
due to the Participant’s Retirement, then a pro rata portion of the unvested
RSUs shall immediately vest on the Participant’s Retirement and be settled in
accordance with Section 2.3. The pro rata portion of the RSUs that vest shall be
calculated by multiplying the total number of RSUs granted by a fraction, the
numerator of which is the number of full calendar days that have elapsed since
the beginning of the Term through the date of the Participant’s Termination of
Service and the denominator of which is the total number of full calendar days
in the Term. Notwithstanding the foregoing, if the Participant is eligible for
Retirement at a time when the Participant incurs an involuntary Termination of
Service without Cause, then Section 2.1(iv) shall apply and govern the vesting
of the RSUs.
(iv)    Involuntary Termination Without Cause. In the event that Participant has
a Termination of Service due to the Participant’s involuntary Termination of
Service by the Company or a Subsidiary without Cause (other than a CIC
Termination), then a pro rata portion of the unvested RSUs shall immediately
vest on the Participant’s Termination of Service and be settled in accordance
with Section 2.3. The pro rata portion of the RSUs that vest shall be calculated
by multiplying the total number of RSUs granted by a fraction, the numerator of
which is the number of full calendar days that have elapsed since the beginning
of the Term through the date of the Participant’s Termination of Service (and,
for these purposes, giving effect to any applicable Notice Period) and the
denominator of which is the total number of full calendar days in the Term. For
purposes of this Section 2.1(b)(iv), if a Participant’s employment terminates
due to the constructive dismissal of the Participant or if a Participant ceases
to be employed by a Subsidiary of the Company because such Participant’s
employer ceases to be a Subsidiary of the Company, then such termination or
cessation of employment shall be treated as an Termination of Service due to the
Participant’s involuntary Termination without Cause.
2.2    Forfeiture and Personal Leave. (a) Any RSUs that do not vest in
accordance with Section 2.1 above shall immediately and automatically be
cancelled and forfeited on the Participant’s Termination of Service for any
reason. Notwithstanding anything herein to the contrary, in the event that
Participant has an involuntary Termination of Service for Cause, then any RSUs
that have not been settled in accordance with Section 2.3 as of the
Participant’s Termination of Service, whether vested or not, shall be
immediately forfeited as of the date of the Participant’s Termination of
Service.
(b) Notwithstanding anything in Section 2.1 to the contrary, in the event that
the Participant was on personal leave of absence (within the meaning of the
Company’s, or applicable Subsidiary’s, Personal Leave Policy) for a period of
greater than three months during the Term, the RSUs eligible to vest pursuant to
Section 2.1(a) shall be reduced on a pro-rata basis. The pro-rata portion of
RSUs that shall be eligible to vest under Section 2.1(a) and settled under
Section 2.3 shall be determined by multiplying the number of RSUs granted by a
fraction, the numerator of which is the number of full calendar days during the
Term that the Participant was an Employee not on Personal Leave and the
denominator of which is the total number of full calendar days in the Term. For
the purpose of this calculation only, the first three months of the
Participant’s personal leave of absence shall be counted as days that an
Employee was not on personal leave of absence.
2.3    Settlement. Shares underlying RSUs that become vested in accordance with
this Article II will be delivered within thirty days following the Maturity
Date; provided, that in the case of RSUs that become vested due to Sections
2.1(b)(i) or 2.1(b)(ii), the Maturity Date shall be the date of the
Participant’s Termination of Service and delivery shall be made within thirty
days thereafter, and provided further, that in no case will any delivery in
respect of an RSU be made after the third year following the year that includes
the Grant Date.
2.4    No Rights as Shareholder. Until delivery of the underlying Shares, the
Participant will have no rights as a shareholder (including, without limitation,
the right to vote and to receive dividends) with respect to any RSUs covered by
this Agreement and until such delivery, will have only those rights of a general
unsecured creditor in accordance with Section 4.10.
ARTICLE III    
TAXATION AND TAX WITHHOLDING
3.1    Tax Withholding. (a) Participant must make arrangements acceptable to the
Administrator for the satisfaction of any non-U.S., U.S.-federal, U.S.-state, or
local income and employment tax withholding obligations arising in connection
with the Award.
(a)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or delivery of the
RSUs. The Company and the Subsidiaries do not commit to, and are under no
obligation to structure this Award to, reduce or eliminate Participant’s tax
liability.
(b)    Participant acknowledges that the Company has advised Participant to
obtain independent legal and tax advice regarding the grant and delivery in
respect of the RSUs.
3.2    Section 409A. The provisions of this Section 3.2 apply to the Participant
only if the Participant is a US taxpayer. This Agreement and the Plan provisions
that apply to the RSUs are intended and will be construed to comply with Section
409A (including the requirements applicable to, or the conditions for exemption
from treatment as, “deferred compensation” as defined in the regulations under
Section 409A, whether by reason of short-term deferral treatment or other
exceptions or provisions). The Administrator will have full authority to give
effect to this intent. To the extent that any portion of the RSUs are intended
to satisfy the requirements for short-term deferral treatment under Section
409A, delivery for such portion will occur by the March 15 coinciding with the
last day of the applicable “short-term deferral” period described in Reg.
1.409A-1(b)(4) in order for the delivery in respect of such RSUs to be within
the short-term deferral exception unless, in order to permit all applicable
conditions or restrictions on delivery to be satisfied, the Administrator
elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted
in accordance with Section 409A, to delay delivery to a later date within the
same calendar year or to such later date as may be permitted under Section 409A.
For the avoidance of doubt, if RSUs include a “series of installment payments”
as described in Reg. 1.409A-2(b)(2)(iii), the Participant’s right to the series
of installment payments will be treated as a right to a series of separate
payments and not as a right to a single payment, and if the Participant is a
“specified employee” (as defined by the Company in accordance with Section
409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier of the date
set forth under Section 2.3 or (to the extent required to avoid the imposition
of additional tax under Section 409A) the date that is six months after the
Participant’s Termination of Service. For purposes of Section 2.3, references in
this Agreement to the Participant’s Termination of Service mean a Termination of
Service which is also a separation from service (as defined by the Company in
accordance with Section 409A). In no event will the Participant be permitted to
designate, directly or indirectly, the taxable year of delivery.
ARTICLE IV    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the RSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.
4.2    Limited Transferability. The Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution.
4.3    Conformity to Applicable Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed to be amended to the minimum extent necessary to conform to
Applicable Laws. Any determination in this regard that is made by the
Administrator will be final, binding, and conclusive on all interested persons.
The obligations of the Company and the rights of Participant are subject to
compliance with all Applicable Laws.
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the RSUs will be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3) that are requirements for the
application of such exemptive rule. To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.
4.4    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan and herein, this Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.5    Notices. (a) General. Any document relating to participation in the Plan,
or any notice required or permitted hereunder, shall be given in writing and
shall be deemed effectively given upon personal delivery, electronic delivery at
the electronic mail address, if any, provided for Participant by the Company,
or, upon deposit in the U.S. Post Office or Canada Post, by registered or
certified mail, or with a nationally recognized overnight courier service with
postage and fees prepaid, addressed to the Company (c/o Corporate Secretary of
the Company) at the Company’s principal office, and to Participant at the
address appearing on the employment records of the Company, or at such other
address as such party may designate in writing from time to time to the other
party.
(a)    Description of Electronic Delivery. The Plan documents, which may
include, but do not necessarily include, the Plan, the Grant Notice, this
Agreement, and any prospectus or other report of the Company provided generally
to the Company’s shareholders, may be delivered to Participant electronically.
In addition, if permitted by the Company, Participant may deliver electronically
the Grant Notice to the Company or to such third party involved in administering
the Plan as the Company may designate from time to time. Such means of
electronic delivery may include, but do not necessarily include, the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail, or
such other means of electronic delivery as may be specified by the Company.
(b)    Consent to Electronic Delivery. Participant hereby acknowledges that
Participant has read and understands this Section 4.5, and hereby consents to
the electronic delivery of any Plan documents as described in Section 4.5(b).
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost to Participant by providing written notice of such
request to the Company. Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Participant understands and hereby agrees that Participant must provide the
Company or any designated third party administrator with a paper copy of any
document if the attempted electronic delivery of such documents fails.
Participant may change the electronic mail address to which such documents are
to be delivered at any time by notifying the Company in writing of such revised
electronic mail address.
4.6    Administrator Authority; Decisions Conclusive and Binding. Participant
hereby (a) acknowledges that a copy of the Plan has been made available for
Participant’s review by the Company, (b) represents that Participant is familiar
with the terms and provisions thereof, and (c) accepts the Award subject to all
the terms and provisions thereof. The Administrator will have the power to
(i) interpret this Agreement, the Grant Notice and the Plan, (ii) adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (iii) interpret or revoke any such rules. Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Administrator upon any questions arising under the Plan, this Agreement or the
Grant Notice. No employee of the Company who is acting with the requisite
authority on behalf of the Administrator will be personally liable for any
action, determination or interpretation that is made in good faith with respect
to the Plan, this Agreement or the Grant Notice.
4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede, in their entirety,
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Grant Notice. Each party to this Agreement and the Grant
Notice acknowledges that (a) no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Grant
Notice or the Plan, and (b) any agreement, statement, or promise that is not
contained in this Agreement, the Grant Notice or the Plan will not be valid or
binding or of any force or effect.
4.8    Severability. Notwithstanding any contrary provision of the Grant Notice
or this Agreement to the contrary, if any one or more of the provisions (or any
part thereof) of the Grant Notice or this Agreement is held to be invalid,
illegal, or unenforceable in any respect, such provision will be modified so as
to make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or any part thereof) of the Grant
Notice or this Agreement, as applicable, will not in any way be affected or
impaired thereby.
4.9    Survival of Certain Provisions. Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties
hereunder will survive any termination or expiration of this Agreement or the
Participant’s Termination of Service.
4.10    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs, and rights no greater
than those rights of a general unsecured creditor with respect to the RSUs until
the RSUs are settled pursuant to the terms of this Agreement.
4.11    Compensation Recoupment. The Award (and the cash, if any, issuable
thereunder) are subject to the Company’s ability to recover incentive-based
compensation from Participant, as is or may be required by (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or any regulations or rules
promulgated thereunder, (b) any other clawback provision required by Applicable
Laws or the listing standards of any applicable stock exchange or national
market system, (c) any clawback policies adopted by the Company to implement any
such requirements, or (d) any other compensation recovery policies as may be
adopted from time to time by the Company, all to the extent that is determined
by the Administrator, in its discretion, to be applicable with respect to
Participant.
4.12    No Effect on Employment or Service Relationship. Nothing in the Plan,
the Grant Notice or this Agreement (a) confers upon Participant any right to
continue as an Employee of the Company or any Subsidiary or (b) interferes with
or restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, and
with or without notice, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.
4.13    Construction. Headings in this Agreement are included for convenience
and will not be considered in the interpretation of this Agreement. Reference to
any statute, rule, or regulation includes any amendment thereto or any
replacement thereof, as well as the authoritative guidance issued thereunder by
the appropriate governmental entity. Pronouns will be construed to include the
masculine, feminine, neutral, singular or plural as the identity of the
antecedent may require. A reference to any party to this Agreement will include
such party’s successors and permitted assigns. This Agreement will be construed
according to its fair meaning and not strictly construed against the Company.
4.14    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Laws, each of which will be deemed an original and all of which
together will constitute one and the same instrument.
4.15    Modification. Any modification of this Agreement shall be binding only
if evidenced in writing and signed by the Administrator, or its delegate. The
Participant’s consent to such modification shall be required unless (i) the
action does not materially and adversely affect the Participant’s rights under
the Agreement and Grant Notice, or (ii) the change is permitted under Article X
or pursuant to Section 12.5 of the Plan.
[End]




        